Citation Nr: 0414243	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-23 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty in the Marine Corps from 
November 1963 to November 1967.  His period of active duty 
included service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 RO decision which denied 
service connection for PTSD.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. See 38 C.F.R.§ 3.304(f) (2003).  
With respect to the third element, if the evidence shows that 
the veteran engaged in combat and he is claiming a combat 
related stressor, no credible supporting evidence is 
required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).  
A veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The veteran was diagnosed as having PTSD on a private 
psychological evaluation in December 2001, as well as on VA 
examination in June 2002.  The diagnoses were based on the 
veteran's report of combat stressors experienced in Vietnam.  

Specifically, the veteran contends that while serving in 
Vietnam, he was in constant fear as a point man for patrols 
during combat patrol duty at Da Nang Air Base.  

The service personal records indicated that the veteran was 
awarded the Armed Forces Expeditionary Medal, National 
Defense Service Medal, Vietnam Campaign Medal, Vietnam 
Service Medal with two stars and the Rifle M-14 Expert Badge.  
The Form DD 214 indicates that his primary military 
occupation was "admin man"; however, service records also 
note that during his period of service in Vietnam he served 
as an ammunition man and "mess man."  The service personnel 
records show that he was stationed in Vietnam and served with 
the Marines in the 3rd Battalion, 9th Marine Division, a 
combat unit from August 1964 to June 1965.  

It does not appear that the RO has attempted to obtain 
credible supporting evidence of the claimed stressors.  In 
the opinion of the Board, the veteran should be given an 
additional opportunity to provide additional details needed 
to obtain such evidence.  See M-21, Part III, para. 5.14 
(Aug. 12, 2003).  

Accordingly, this case is remanded for the following action:

1.  The RO should request specific 
details of any relevant in-service 
stressful incident(s): date(s), place(s), 
unit of assignment at the time of the 
event(s), description of the event(s), 
medal(s) or citation(s) received as a 
result of the event(s), and, if 
appropriate, name(s) and other 
identifying information concerning any 
other individuals involved in the 
event(s).  At a minimum, the claim must 
indicate the location and approximate 
time (a 2-month specific date range) of 
the stressful event(s) in question, and 
the unit of assignment at the time the 
stressful event occurred.  Inform the 
veteran that this information is 
necessary to obtain supportive evidence 
of the stressful event(s) and that 
failure to respond or an incomplete 
response may result in denial of the 
claim.  

2.  Regardless of whether the veteran 
provides a detailed stressor statement, 
the AMC or RO should review the claims 
file, including the veteran's previous 
statements of stressors, and any 
additional information submitted by the 
veteran or otherwise obtained pursuant to 
this remand, and prepare a summary of all 
his claimed stressors.  The summary, copy 
of the DD 214, and this remand, and all 
associated documents should be sent to 
the appropriate agency for verification 
of stressors in former members of the 
United States Marines Corps.

The agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors, including 
unit histories.  

3.  The AMC or RO should then 
readjudicate the issue of entitlement to 
service connection for PTSD.  If all the 
desired benefits are not granted, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to the Board if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




